



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. St. Denis, 2020 ONCA 249

DATE: 20200408

DOCKET: C67518

MacPherson, Pepall and Jamal
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roch St. Denis

Appellant

Roch St. Denis, acting in person

Ian R. Smith, duty counsel

Jennifer Conroy, for the respondent

Heard: April 7, 2020

On appeal from the sentence imposed on September
    5, 2019 by Justice Michelle Rocheleau of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is allowed and a sentence
    of 324 days is imposed. This enables the appellant to apply immediately for
    parole pursuant to s. 127(3) of the
Corrections and Conditional Release Act
, S.C. 1992, c. 20
(the statutory
    release date).


